Citation Nr: 1727617	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty for more than 21 years, including the period from October 1966 to October 1979.  He died in September 2016; the appellant is his surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2016 Report of General Information reflects that the hearing request was withdrawn.  

In February 2017, the RO granted a claim for service connection for the cause of the Veteran's death.  


FINDING OF FACT

The Veteran served in the Republic of Vietnam during the Vietnam era, and had a diagnosis of atherosclerotic cardiovascular disease.


CONCLUSION OF LAW

The criteria for service connection for atherosclerotic cardiovascular disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Veterans exposed to Agent Orange or other listed herbicides in service are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309 (e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

II. Analysis

The appellant seeks service connection for the Veteran's heart disease.  It is contended that the Veteran's coronary atherosclerosis was a result of exposure to herbicides during service in Vietnam. 


The Veteran's service personnel records reflect service in Vietnam from February 1967 to February 1968.  His awards and decorations include a Republic of Vietnam Campaign Medal.  The Board finds that service in Vietnam during the relevant period is established.  Therefore, it is presumed that the Veteran was exposed to herbicide agents, such as Agent Orange, as there is no affirmative evidence to the contrary.  

In addition, private medical records from the Veteran's cardiologist reflect a diagnosis of atherosclerosis-carotid artery in April 2013.  Further, the death certificate reflects the cause of death was due to coronary atherosclerosis of the native coronary artery.  Atherosclerotic cardiovascular disease is specifically listed as a type of ischemic heart disease.  See 38 C.F.R. § 3.309 (e).

The evidence establishes a diagnosis of an ischemic heart disease and the Veteran is presumed to have been exposed to an herbicide agent during service in Vietnam during the requisite time period.  Accordingly, entitlement to service connection for atherosclerotic cardiovascular disease on a presumptive basis as due to herbicide exposure is warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309(e). 


ORDER

Service connection for atherosclerotic cardiovascular disease is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


